      Case 1:20-cr-00023-DLC Document 66 Filed 01/13/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                -v-                   :               20 Cr. 23 (DLC)
                                      :
 JOSEPH GUAGLIARDO,                   :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     Joseph Guagliardo has moved for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).       On January 10, 2020,

Guagliardo pleaded guilty to embezzlement from a federally

insured credit union, in violation of Title 18, United States

Code, Section 657.   On July 23, well after the severe impact of

the COVID-19 pandemic had become evident, this Court sentenced

Guagliardo to 27 months’ imprisonment during a videoconference

proceeding.   He is serving that sentence at Federal Correctional

Institution-Fort Dix.    He is sixty-three years old and the

Bureau of Prisons (“BOP”) projects that he will be released on

October 20, 2022.

     On October 27, 2020, Guagliardo made a request of his

warden for compassionate release.      On November 3, the BOP

responded to Guagliardo’s administrative request for

compassionate release by requesting his release plan, which he

had not included with his request.      A release plan is a required
        Case 1:20-cr-00023-DLC Document 66 Filed 01/13/21 Page 2 of 5



component of a compassionate release request.          See 28 C.F.R. §

571.61(a)(2).    Guagliardo did not submit the required release

plan.   Instead, Guagliardo, proceeding pro se, moved this Court

for compassionate release on November 24, 2020. 1         The Government

filed its opposition to Guagliardo’s motion on January 8, 2021.

     The Government does not dispute that Guagliardo’s motion is

ripe for review, because 30 days have passed since Guagliardo

filed his administrative request for compassionate relief.              18

U.S.C. § 3852(c)(1)(A).      Since Guagliardo’s motion is ripe for

review, the Court may reduce his sentence if it finds that

“extraordinary and compelling reasons” warrant a reduction, 18

U.S.C. § 3582(c)(1)(A)(i).       District courts are tasked with

“independently . . . determin[ing] what reasons, for purposes of

compassionate release, are extraordinary and compelling.”

United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020)

(citation omitted).     If the Court finds that “extraordinary and

compelling reasons” are present, the Court must also consider

the sentencing factors set forth at 18 U.S.C. § 3553(a) before

reducing Guagliardo’s sentence.

     Guagliardo’s petition is denied, as he has not demonstrated

that the § 3553(a) factors warrant early release.           The




1 The petition, dated November 24, 2020, was received and
docketed by this Chambers on December 1.

                                     2
      Case 1:20-cr-00023-DLC Document 66 Filed 01/13/21 Page 3 of 5



Government does not dispute that Guagliardo’s age and medical

history constitute “extraordinary and compelling” circumstances.

Guagliardo is sixty-three years old and suffers from several

chronic medical conditions that increase the risk of severe

illness from COVID-19.    It appears from the record, however,

that these conditions are being effectively managed in the

correctional setting.

     As significantly, the § 3553(a) factors counsel against a

reduction of sentence.    Guagliardo committed a serious crime.

As this Court noted at sentencing, Guagliardo, a former law

enforcement officer, took advantage of his senior position at a

non-profit credit union to, in essence, steal hundreds of

thousands of dollars.    This Court accounted for the grave nature

of Guagliardo’s crime, his underlying medical conditions, and

the risks associated with COVID in imposing a sentence of 27

months’ imprisonment, which was a sentence at the bottom of the

Guidelines range.   Guagliardo has served only a few months of

that sentence, and no reduction is warranted.        Accordingly, it

is hereby

     ORDERED that the November 24 petition for compassionate

release pursuant to § 3582(c)(1)(A) is denied.




                                   3
         Case 1:20-cr-00023-DLC Document 66 Filed 01/13/21 Page 4 of 5



     IT IS FURTHER ORDERED that the Clerk of Court shall mail

Guagliardo a copy of this Order and note mailing on the docket.

     SO ORDERED:

Dated:      New York, New York
            January 13, 2020


                                            __________________________
                                                    DENISE COTE
                                           United States District Judge




                                      4
      Case 1:20-cr-00023-DLC Document 66 Filed 01/13/21 Page 5 of 5



Copy mailed to:
JOSEPH GUAGLIARDO (87290-054)
FCI FORT DIX
FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 2000
JOINT BASE MDL, NJ 08640




                                   5
